Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.
	The rejection of claim(s) under 35 U.S.C. 112(b) is withdrawn per claim(s) amendment. 
	The rejection of Claims 1-13, 16-22 under 35 U.S.C. 103(a) is withdrawn per claim amendments. 
	Claims 1-2, 11, 17 have been amended.
	Claims 3-4, 14-15, 19 are cancelled.
	Claims 1-2, 5-13, 16-18, 20-22 are being considered on the merits. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	
In claim 7, please delete “yoghurt-like product” and insert – potato protein-based yogurt--. 
Examiner’s Statement of Reasons for Allowance
	The closest prior art Dairin QTM  (Solanic, high performance ingredients) discloses a potato protein isolate that may be used in various food products including yogurts. However, said document does not disclose a fermented composition, comprising potato protein, carbohydrate and fat, that has been fermented by lactic cultures selected from the group consisting of Streptococcus thermophilus, Lactobacillus lactis and  Bifidobacterium longum. 
	The secondary reference US 7,160,664 teaches of an oat yogurt, however, there is no mention of potato proteins in said document. 
	The presently claimed nutritional composition is a fermented non-dairy product comprising potato protein. The protein content of the product is 75% potato protein by weight. Additional proteins are all of plant sources. Specific strains of Streptococcus thermophilus (ST496), Lactobacillus lactis (NCC 2415) and Bifidobacterium longum (BL 999) are used for producing the nutritional composition. The product is produced for subjects who are allergic to cow milk. 
	Claims 1-2, 5-13, 16-18, 20-22 are novel and non-obvious. Claims 1-2, 5-13, 16-18, 20-22 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791